Title: A. McCaraher and Others to James Madison, June 1834
From: McCaraher, A.,Barclay, John M.,Smith, Thomas S.,Van Amringe, William Frederick,Goodwin, John D.,Frick, Jacob,Hood, W. H.
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        
                        The undersigned Committee of Invitation to the Democratic Festival to be given at Fountain Green on the
                            Fourth of July next, by those of the party who wish to revive the principles of the Democracy of ’98, have the pleasure of
                            inviting you on behalf of the Company to Join them on that occasion. The objects of the festival are to bring together
                            those democrats, who have been for some time divided in their choice of Men, in union and harmony, to resuscitate the
                            doctrines of Thomas Jefferson, to proclaim an aversion to Manworship, and to Establish principles as the only Standard of
                            pure democracy. Your presence would add greatly to the pleasure of the Company and at the Same time would give countenance
                            and currency to a cause, which we think all democrats will feel pleasure in promoting, and which cannot be advocated at a
                            more appropriate time than the birth day of our Liberty and Independence. If you cannot favor us with your Company, you
                            will oblige us by sending us a toast for the occasion. We are Sir Your most Ob. Sert.
                        
                            
                                A. McCaraher
                            John M BarclayThos. S. SmithWm. F. Van AmringeJohn D. GoodwinJacob Frick
                        W. H. Hood
                    